DETAILED ACTION

Allowable Subject Matter

Claims 1-6, 8-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of facilitating the placement of bounding boxes around image objects and, in particular, for using machine learning models to provide bounding box placement recommendations.  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Actions.  Additional prior art includes Tang et al. (US 10,157,331) which disclose a system and method of improving accuracy of object recognition with the use of bounding boxes.  However, the prior art of record including the additional prior art cited above fails to teach or suggest, singly or combined, the limitations of independent claims 1, 8, and 15 as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612